 



EXHIBIT 10.1
AMENDMENT NO. 1
TO THE
NACCO MATERIALS HANDLING GROUP, INC.
LONG-TERM INCENTIVE COMPENSATION PLAN
FOR THE PERIOD FROM JANUARY 1, 2000 THROUGH DECEMBER 31, 2007
(AS AMENDED AND RESTATED AS OF DECEMBER 1, 2007)
     NACCO Materials Handling Group, Inc. (the “Company”), hereby adopts this
Amendment No. 1 to the NACCO Materials Handling Group, Inc. Long-Term Incentive
Compensation Plan For the Period From January 1, 2000 through December 31, 2007
(As Amended and Restated as of December 1, 2007) (the “Plan”), effective as of
January 1, 2008. Words and phrases used herein with initial capital letters that
are defined in the Plan are used herein as so defined.
Section 1
     Section 10(b) of the Plan is hereby amended in its entirety to read as
follows:
     “(b) Interest.
     (i) The 2006, 2007 and 2008 Sub-Accounts of the Non-Frozen Participants
shall be credited with interest in accordance with the rules described in this
Subsection; provided, however, that (1) no interest shall be credited to the
Sub-Accounts of the Frozen Participants, (2) no interest shall be credited to
the Pre-2006 Sub-Accounts of the Non-Frozen Participants; (3) no interest shall
be credited to a Sub-Account after the Maturity Date of the Sub-Account, (4) no
interest shall be credited to a Sub-Account following a Participant’s
Termination of Employment prior to a Maturity Date (except as described in
Section 10(c)(ii) with respect to delayed payments made to Key Employees on
account of a Termination of Employment) and (5) no interest shall be credited to
the Sub-Accounts after the last day of the month preceding the payment date of
such Sub-Account.
     (ii) Subject to the limitations described in clause (i), at the end of each
calendar month during a calendar year, the applicable Sub-Accounts shall be
credited with an amount determined by multiplying the Sub-Account balances
during such month by the blended rate earned during the prior month by the Fixed
Income Fund. In addition, as of the end of each calendar year in which the ROTCE
Table Rate adopted by the Compensation Committee for such year exceeds the Fixed
Income Fund rate for such year, the Sub-Accounts shall also be credited with an
additional amount (f any) determined by multiplying the Sub-Account balances
during each month of such calendar year by the excess of the ROTCE Table Rate
over the Fixed Income Fund rate for such calendar year, compounded monthly. In
the event that, prior to an Applicable Maturity Date, a Non-Frozen Participant
(1) incurs a Termination of Employment or (2) becomes eligible for a payment
from a Sub-Account hereunder, the foregoing interest calculations shall be made
as of the last day of the month prior to such date and shall be based on (X) the
blended rated earned during the preceding month by the Fixed Income Fund and/or
(Y) the year-to-date ROTCE Table Rate as of the last day of the prior month (as
calculated by the Company), as applicable.
     (iii) The Committee may change (or suspend) the interest rate credited on
Accounts at any time.”
     EXECUTED this 12th day of February, 2008.

              NACCO MATERIALS HANDLING GROUP, INC.
 
       
 
  By:   /s/ Charles A. Bittenbender
 
       
 
  Title:   Assistant Secretary

